        Case 1:12-cr-00286-BLW Document 98 Filed 01/04/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                               Case No. 1:12-cr-286-BLW
                       Plaintiff,
                                              ORDER
         v.

  PHILLIP ALLEN WARREN,

                       Defendant.


      Before the Court are multiple motions filed by Mr. Warren. Dkt. 85-93. Mr.

Warren seeks reconsideration of the Court’s order denying his previous motion for

compassionate release, advises the Court of a new release plan, seeks appointment

of counsel, and moves for ineffective assistance of counsel.

      Warren, through counsel, filed a motion for compassionate release. Dkt. 79.

The Court denied the motion. Dkt. 84. Warren suffers from stage IV colon cancer,

lesions in the left lobe of his liver, hepatitis C and hypertension. The Court found

that these medical conditions coupled with the current COVID-19 pandemic

demonstrated extraordinary and compelling circumstances. However, the Court

found that Warren’s health had not degraded to a point that he would not be a

danger to society if released. Id. Warren was sentenced as a career offender who

trafficked in large quantities of methamphetamine and unlawfully possessed a
ORDER - 1
        Case 1:12-cr-00286-BLW Document 98 Filed 01/04/21 Page 2 of 3




firearm. He has been convicted and incarcerated on six felony offenses. At the time

of the offense, leading to his current incarceration, he was on parole for two

separate felonies. Warren has numerous parole and probation violations and

admitted to a disciplinary charge for drug use in prison.

      The Court also found that Warren’s release plan – to a remote area of

Nevada – was not sufficient to mitigate the danger that he would fall back into

criminal conduct. Id. In his motions Warren has provided several alternative

release plans including living with his brother in Boise, a friend in Jerome, or his

father. See Dkt. 85, 87.

      Warren’s medical condition and criminal history have not changed since the

Court denied his first motion for compassionate release. The only changed

condition is Warren’s proposed release plan. This alone is not sufficient to

overcome the Court’s finding that he will not pose a danger to society as required

by 18 U.S.C. §§ 3582(c)(1)(A) and 3553(a). Warren is still likely to reoffend if

released. While his newly proposed release plan may mitigate some of the risk of

his release, by allowing closer monitoring by probation, it does not overcome

Warren’s criminal history and unwillingness to comply with the terms of probation

or supervised release. Accordingly, the Court will deny his motions.

      IT IS ORDERED that:

   1. Warren’s Motions for Reconsideration (Dkt. 85, 86) are DENIED.

ORDER - 2
       Case 1:12-cr-00286-BLW Document 98 Filed 01/04/21 Page 3 of 3




  2. Warren’s Motions for Compassionate Release (Dkt. 89, 90) are DENIED.

  3. Warren’s Motions for Appointment of Counsel (Dkt. 91, 92) are DENIED.

  4. Warren’s remaining motions (Dkt. 87, 88, 93) are DENIED.



                                        DATED: January 4, 2021


                                        _________________________
                                        B. Lynn Winmill
                                        U.S. District Court Judge




ORDER - 3
